Title: To Benjamin Franklin from Le Couteulx & Cie., 1 January 1783
From: Le Couteulx & Cie.
To: Franklin, Benjamin


MonsieurParis le 1er. Janvier 1783.
Nous répondons à la lettre que vous nous avez fait l’honneur de nous écrire le 31. Xbre. der. L’opération qui nous avoit été confiée par Monsieur Morris consiste a acheter en Espagne des Piastres fortes livrables à la havanne. Nous avons pu l’exécuter a 33 Pr% de bénéfice en faveur des Etats unis, nous la croyons encore possible dans ce moment quoique plus difficile, et nous ne devons pas vous dissimuler que la publication de la paix en Espagne, n’enleve absolument tout espoir à cet égard.
Quant aux debours réels et effectifs Ils auront lieu a peu près trois mois après l’execution des ordres que nous pourrons donner, et Si pour vos arrangemens particuliers il vous convenoit de nous donner des effets a plus longue echéance nous ne ferions aucune difficulté de les recevoir, ne désirant rien tant que de donner aux Etats unis des preuves de notre desir de leur être utiles et notre unique demande dans cette occasion tombant sur cet objet nécessaire pour un engagement aussi considerable que celui que nous allons prendre, nous voulons dire une assignation quelconque libre entre nos mains, et dont la disposition ne puisse être changée.
L’Importance de la somme dont nous avons besoin est réglée par Mr. Morris à 2,500000, l.t.—montant des ordres qu’il nous avoit donné. Elle est Susceptible d’augmentation ou de diminution suivant que vous Le Jugerez convenable.
Nous avons L’honneur d’être avec respect Monsieur Vos très humbles et très obéissans Serviteurs
Le Couteulx &C
Mr. B. franklin Ministre plenipotentiaire des Etats unis de l’amerique à Passy
